EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seema Mehta on 11/09/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 22, “at least one first longitudinal” was deleted and replaced with -- first longitudinal --
In Claim 1, line 23, “at least one” was deleted
In Claim 1, line 26, “the at least one” was deleted and replaced with -- the second --
In Claim 7, lines 1-2, “the at least one longitudinal rib has a height” was deleted and replaced with -- the first longitudinal rib and the second longitudinal rib have respective heights –
In Claim 14, line 23, “at least one first longitudinal” was deleted and replaced with -- first longitudinal --
In Claim 14, line 25, “at least one” was deleted
In Claim 14, line 29, “the at least one” was deleted and replaced with -- the second --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762